2022 IL App (1st) 210590-U
                                             No. 1-21-0590
                                    Order filed November 14, 2022
                                                                                         First Division


 NOTICE: This order was filed under Supreme Court Rule 23 and is not precedent except in the
 limited circumstances allowed under Rule 23(e)(1).
 ______________________________________________________________________________
                                                IN THE
                                  APPELLATE COURT OF ILLINOIS
                                           FIRST DISTRICT
 ______________________________________________________________________________
 THE PEOPLE OF THE STATE OF ILLINOIS,                            )   Appeal from the
                                                                 )   Circuit Court of
           Plaintiff-Appellee,                                   )   Cook County.
                                                                 )
     v.                                                          )   No. 19 DV 61746
                                                                 )
 KENNETH COPELAND,                                               )   Honorable
                                                                 )   Tommy Brewer,
           Defendant-Appellant.                                  )   Judge, presiding.



           JUSTICE PUCINSKI delivered the judgment of the court.
           Justices Hyman and Coghlan concurred in the judgment.

                                               ORDER

¶1        Held: The trial court’s denial of defendant’s posttrial motion claiming ineffective
                assistance of counsel is affirmed where counsel’s decision not to raise self-defense,
                but instead, rely on the State’s inability to prove its case, was reasonable trial
                strategy.

¶2        Following a bench trial, defendant Kenneth Copeland was convicted of domestic battery

(720 ILCS 5/12-3.2(a)(1) (West 2018)) and sentenced to six months of conditional discharge and

an anger management program. On appeal, defendant contends that his trial counsel was
No. 1-21-0590


ineffective for failing to raise a self-defense argument, call three witnesses and introduce medical

records and a police report in support of such an argument, and use medical records and social

media posts to impeach the victim. For the reasons that follow, we affirm.

¶3     Defendant’s conviction arose from a physical altercation with his sister, Katrina Copeland,

on August 14, 2019, during a family gathering at their mother’s house in Matteson, Illinois. 1

Following arrest, defendant was charged with domestic battery. The misdemeanor complaint

alleged that defendant knowingly caused bodily harm to Katrina in that he threw her to the ground

and punched her twice in the head.

¶4     Defendant was represented at trial by Ronald Draper. On the morning of trial, the State

tendered Draper a compact disc containing Katrina’s medical records. The trial court asked Draper

whether he would be able to view the records in the court library. Draper said he did not know, but

that he did not think the medical records were “that germane to the case anyway.”

¶5     At trial, Katrina testified that on the day in question, numerous members of her family

gathered at her mother’s house. By the time of the events at issue, the only family members still at

the house were Katrina; defendant; their mother, Barbara Copeland; their sister, Kimberly

Copeland; defendant’s wife, Rosio Copeland; and defendant’s two small children.

¶6     Around 6:45 p.m., Katrina and defendant were “having a back and forth verbal argument”

while she looked for her shoes under the dining room table. Defendant started to take a glass of

water to Barbara, who was in her bedroom “down the steps,” but then ran back up the stairs with

the glass of water. As Katrina was “coming up from looking under the table,” he threw water in



       1
           Because many of the members of defendant’s family share last names, we will refer to them by
their first names if referenced more than once.

                                                 -2-
No. 1-21-0590


her face. He then grabbed her arms, threw her onto the floor, and repeatedly hit the back of her

head and neck with the glass. When Katrina tried to stop him, she “got a cut in [her] hand.” She

also suffered two large lacerations on her neck and multiple lacerations throughout her scalp and

behind her ear. Defendant stopped striking Katrina when Kimberly pulled him off her. Eventually,

Katrina went to the police station and then the emergency room, where she received a total of 32

stitches to her head, neck, and hand.

¶7     On cross-examination, Katrina acknowledged that she had used the name “Katrina Shakur”

on her Facebook page. She clarified that at some point while defendant was hitting her with the

glass, the glass broke. When asked to “identify the injury in the back of your head,” Katrina

answered that Draper should ask the emergency room doctor. The court interjected, asking Draper

whether he had reviewed the medical records. Draper answered, “No, Judge. That’s not my

question. My question is, can you identify the lacerations that you say you have in the back of the

head?” Katrina answered, “There are all lacerations all through my scalp. You should look at the

medical report.” The court interjected again, stating, “Counsel, I think you should review the

medical reports.” Draper answered, “Okay, Judge. I’ll move on.” Thereafter, Katrina denied

threatening, striking, or touching defendant.

¶8     Kimberly testified that around 6:45 p.m., defendant and Katrina were “going back and forth

with words” regarding how to lay their other sister to rest, as she had passed away that morning.

Katrina called defendant “a name” as he was walking downstairs with a glass of water. He ran

back up the stairs, charged at Katrina, and threw water in her face. Katrina bent down “like this

trying to get the water out of her face.” Defendant swung with the hand holding the glass and hit

Katrina. He then threw Katrina to the floor and “proceeded to hit her again with his fist on the side



                                                -3-
No. 1-21-0590


of her face, on the side of her neck like this to her head.” Defendant punched Katrina three or four

times before Kimberly pulled him off her. Katrina did not strike defendant at any time or make

any prior physical contact with him.

¶9     According to Kimberly, Rosio and defendant’s two young children were present for the

physical altercation. Kimberly had “screamed” to Rosio to help her get defendant off Katrina, but

Rosio did not help. Barbara took Kimberly’s phone and told Kimberly she “was not going to call

the f***ing police on her son.” Defendant, Rosio, and the children left shortly thereafter. Kimberly

used towels to try to stop the bleeding from the wounds on Katrina’s neck. She then accompanied

Katrina to the police station and the emergency room.

¶ 10   On cross-examination, Kimberly stated that she saw cuts or bruises on the back of Katrina’s

head. She acknowledged that earlier on the day in question, she had argued with another sister,

Joyce Keith. Family members, including defendant, interceded and “pushed [them] apart before it

could be physical.” Kimberly denied having had a physical confrontation with Joyce’s daughter,

Lauren Stewart, that afternoon. However, she admitted having been arrested that day for battering

Stewart. She stated that the case against her was dismissed due to insufficient evidence, but

acknowledged that an order of protection was put in place.

¶ 11   Matteson police officer Jill Flores testified that she spoke with Katrina and Kimberly at the

police station. She learned that the family had gathered to make plans for a service for a sister who

had recently passed away, and “that there was an altercation between some family members mainly

with her brother, [defendant].” Flores observed that Katrina was bleeding and had some cuts on

the left side of her neck and behind her left ear.




                                                 -4-
No. 1-21-0590


¶ 12   On cross-examination, Flores stated that Katrina reported she had been punched in her head

by her brother. She did not recall whether Katrina reported any cuts on her body, the back of her

head, or the top of her head. Katrina did not say she struck her brother. Rather, she said she fought

back and “the initial was him throwing water in her face.” Katrina also reported that defendant

pushed her to the ground and started striking her while she was on the ground. She further stated

she was not sure whether his cutting her was intentional or not.

¶ 13   On redirect, Flores clarified that Katrina reported that when defendant threw her to the

floor, the glass broke in his hand. He struck her twice in the head with his closed fist and, when

she got up off the floor, she realized she was bleeding. Katrina told Flores she “did not know if it

was intentionally that he cut her or if it was in the tussle that she received the cut.”

¶ 14   Defendant made a motion for a directed finding, which the trial court denied.

¶ 15   Joyce testified for the defense that around 5:30 p.m. on the day in question, she went to

Barbara’s house to discuss locations for her sister’s memorial service with various family

members. She and Katrina were “arguing going back and forth.” Kimberly called Joyce a name

and she and Joyce were “in each other’s face.” Defendant started pushing Kimberly out of the

room. When Stewart told everyone to stop, Kimberly swung at Stewart and hit her in the lip. Joyce

“started going ballistic towards Kimberly” but no one touched anyone. Joyce’s husband, Dexter

Keith, grabbed Joyce and Stewart and took them outside. Joyce did not go back inside Barbara’s

house that day.

¶ 16   Stewart testified that she witnessed a verbal altercation between Joyce and Katrina. When

she tried to break up the argument, Kimberly punched her in the lip. Stewart left Barbara’s house

five minutes later.



                                                 -5-
No. 1-21-0590


¶ 17   Barbara testified that on the day in question, Kimberly “had harsh words directed towards

Joyce,” Kimberly hit Stewart, and there was a “struggle” between defendant and Katrina. When

asked whether she was present for the struggle between defendant and Katrina, Barbara answered,

“I was coming up the stairs as they were getting ready to hit the floor.” She specified that she saw

defendant tossing water on Katrina, after which Katrina “ran into him” or “barrel[ed] into him”

and “they hit the floor.” Barbara did not see defendant “slam” Katrina to the floor. Rather, Katrina

“got on the floor” due to the water, which had caused the floor to be slippery. Defendant and

Katrina “were struggling back and forth” and seemed to be rolling or struggling to get up. Barbara

did not see defendant punch Katrina at any time and did not see a glass in his hand.

¶ 18   Barbara saw Kimberly jump on defendant’s back. However, when asked whether anyone

separated defendant and Katrina, she said “it was more so of them getting up on their own.”

Barbara heard Katrina tell defendant, “I’m going to kill you. You’re going to die. You’re going to

pay for this.”

¶ 19   On cross-examination, Barbara stated that although she had not made it all the way up the

stairs, she could see “that whole area.” She clarified that she saw defendant toss water on Katrina,

Katrina “barreling into” defendant, and the two making physical contact as they “slipped and hit

the floor.” She did not know where the glass was at the time, but did not see it in defendant’s hand.

Barbara agreed that she did not attempt to separate defendant and Katrina. When asked whether

Rosio was present, Barbara answered, “[Rosio] was there, yes, but I can’t recall if she was still in

the room because I know she had gotten the babies and taken them outside.” Barbara stated that

after defendant and Katrina got up from the floor, she saw that Katrina’s neck and defendant’s

hand were cut. She attempted to help Katrina. No one attempted to call the police.



                                                -6-
No. 1-21-0590


¶ 20   In closing, Draper argued that the court should find Barbara’s testimony credible, as she

was not involved in any arguments with any of her family members. He characterized Katrina and

Kimberly as “evasive” and asserted that the credible evidence at trial did not establish defendant

“ever attempted to create bodily harm toward Katrina.” Further, highlighting Kimberly’s and

Joyce’s testimony that defendant separated them earlier in the day, thereby preventing a physical

confrontation, Draper argued that such action showed defendant was not “an individual who would

choose to batter any of his sisters.” Draper concluded that the evidence left more than a reasonable

doubt of defendant’s guilt.

¶ 21   The State countered that Katrina and Kimberly were credible and, in contrast, Barbara

“didn’t see much of what happened” and was not credible.

¶ 22   The court found defendant guilty of domestic battery. In announcing its judgment, the court

stated it found Katrina and Kimberly credible and Barbara incredible. It further noted that Katrina

suffered some severe injuries and stated, “I don’t think she suffered them from just merely falling.”

¶ 23   Following trial, two attorneys from the Blake Horwitz Law Firm requested leave to file an

appearance in place of Draper. The trial court denied the request but allowed the new attorneys to

appear as co-counsel.

¶ 24   The new attorneys filed a timely motion for a new trial, arguing that Draper provided

ineffective assistance of counsel. Factually, the motion alleged that Katrina charged at defendant,

he threw water in her face to defend himself and dropped the glass, and then, while he struggled

to defend himself from Katrina, they both slipped and fell onto the wet floor, cutting themselves

on the broken glass. The motion further alleged that defendant and Rosio “both wanted to testify,




                                                -7-
No. 1-21-0590


but Mr. Draper convinced them not to as he was confident that Barbara’s testimony would be

enough.”

¶ 25   The motion asserted that Draper was ineffective for failing to present self-defense as an

affirmative defense, for convincing defendant and Rosio not to testify despite their desire to do so,

and for failing to call Dexter to testify, even though he was present at court and waiting to be

called. The motion further alleged Draper was ineffective for failing to review Katrina’s medical

records to determine the nature of her injuries and the comments she made to medical personnel,

and for failing to impeach her with threatening posts she made on social media. Finally, the motion

contained an allegation that Draper had a history of disciplinary action. The motion asserted that

Draper’s actions could not be justified as trial strategy and that his failures prejudiced the defense.

¶ 26   Defendant’s new attorneys thereafter filed an amended motion for a new trial, adding

details of defendant’s and Rosio’s proposed testimony, including that they would have testified

that less than ten minutes prior to defendant throwing the water, Katrina had attacked him,

repeatedly punching him in the head and back. The amended motion also included details of

Dexter’s proposed testimony that Katrina had attacked and repeatedly punched defendant earlier

in the evening. The motion added an allegation that Draper had failed to call defendant’s sister,

Elaine Barnes, to testify that Katrina called her after the incident and stated she did not need an

ambulance, and failed to introduce defendant’s medical records, which revealed he was diagnosed

with a concussion one week after the incident. The motion further alleged that Katrina’s medical

records revealed she told medical personnel that she suffered her injuries during a fight with her

boyfriend. Attached to the motion were excerpts of defendant’s medical records, an excerpt of




                                                 -8-
No. 1-21-0590


Katrina’s medical records, screenshots of two social media posts, and affidavits from Rosio and

Dexter.

¶ 27      When the case was called on August 19, 2020, Draper was not present. The trial court

indicated it was “not going to hear witnesses in support of [the] motion,” as the motion was

“extensive” in describing what the witnesses’ testimony would have been had they been called at

trial. Defense counsel argued that Draper’s representation of defendant was “substantially

inadequate,” as he had not presented evidence from three witnesses that Katrina punched defendant

four times in the head and face ten minutes before the battery at issue, and then threatened to kill

defendant just before charging him with fists raised and hitting him in the head and face. Counsel

noted that the defense had medical records to corroborate the claim that defendant was punched in

the head, as well as impeaching evidence of Kimberly in that three witnesses were available to

testify that Katrina refused an ambulance when asked if she wanted one.

¶ 28      The State countered that two of the new proposed witnesses were not present during the

incident and that defendant chose to exercise his right to remain silent at trial. The State argued

that the attached medical records pertaining to defendant did not include an actual diagnosis of

concussion and those pertaining to Katrina contained a scrivener’s error in referring to a

“boyfriend.” The State also argued that not calling 911 was not the same as calling an ambulance

and that Draper’s 12-year-old attorney disciplinary matters did not have any bearing on the instant

case. The State concluded that Draper had called three credible witnesses, that none of the

proposed witnesses would “bear any significant weight,” and that Draper was not ineffective.

¶ 29      In rebuttal, defense counsel argued that there would be new testimony showing that

Kimberly struck defendant in the head and face 10 minutes before the alleged battery, and that



                                               -9-
No. 1-21-0590


such testimony would both show defendant’s state of mind and speak to Kimberly’s credibility.

Counsel asserted that the defense had shown the existence of errors made by trial counsel that

would undermine confidence in the outcome of the trial.

¶ 30   The trial court continued the case for a written ruling.

¶ 31   On August 28, 2020, defense counsel filed a motion to supplement the amended motion

for a new trial. The motion included an allegation that Katrina made a specific threat to kill

defendant immediately before she charged at him with clenched fists, and then hit him in the head

and face. The motion also asserted that, had they been called as witnesses, defendant, Rosio,

Dexter, and Elaine would have testified that Katrina had an aggressive and violent character, and

detailed several incidents as examples. According to the motion, the testimony would have

supported a finding that Katrina was the initial aggressor and would have severely impeached her

credibility. Counsel also attached a supplemental police report noting that defendant had “some

bruising under his right eye,” and asserted that although the report would have supported testimony

that Katrina punched defendant, Draper did not call the authoring officer to testify.

¶ 32   When the case was called on October 14, 2020, Draper was present. The trial court

reconsidered its position about not hearing live testimony from witnesses. The State pointed out

that the motion was before the court for ruling, but the court indicated it “would like to make that

ruling after attorney Draper has testified in this matter” and that the defense “may call four

witnesses, maybe one.” With Draper present, the court set a date and time for a hearing.

¶ 33   On November 24, 2020, new defense counsel filed a motion to hold Draper in contempt of

court. According to the motion, Draper had not appeared for the scheduled hearing or for a




                                               - 10 -
No. 1-21-0590


rescheduled hearing, and subsequent attempts to subpoena him were unsuccessful. The trial court

issued, but later withdrew, a rule to show cause against Draper for his failure to appear.

¶ 34   When the case was ultimately called for hearing on the motion for a new trial on March 9,

2021, Draper was not present.

¶ 35   At the hearing, Rosio testified that around 6 p.m. on the day in question, she was at

Barbara’s house with her two small children. Barbara, defendant, Joyce, Dexter, Stewart,

Kimberly, and Katrina were also at the house. Kimberly and Joyce had an argument. When

defendant moved to stand between them, Katrina got up from where she had been sitting on the

couch and punched him in the head four times. Joyce and Stewart announced they were leaving.

Defendant briefly went into Kimberly’s room and then, a minute or two later, went down the stairs

to the basement. Another minute or two later, defendant came back upstairs and asked where Joyce

and Dexter were. Rosio told him they had left. Defendant went into the kitchen.

¶ 36   When defendant came out of the kitchen, he said to Katrina, “[W]e weren’t raised like this,

you could have helped me deescalate the whole situation.” Katrina responded, “[N]o one’s gonna

tell me what to do. No M-fer is going to tell me what to do.” She also said, “[M]y mom’s gonna

have two funerals today,” and “I’ll kill you.” Rosio described Katrina as “extremely mad” and said

that her hands were “wailing in the air.” Katrina then jumped off the couch and “went towards”

defendant, yelling, screaming, cursing, and saying “I’m going to kill you.” Defendant, who had a

glass of water in his hand, threw the water at Katrina. Katrina stopped for a moment and then “just

started swinging at him, throwing punches at him.” According to Rosio, Katrina punched

defendant’s face and head.




                                               - 11 -
No. 1-21-0590


¶ 37   At this point in the hearing, the trial court indicated that it would not consider Rosio’s

testimony and would not allow the State to cross-examine her. With regard to Dexter, the court

stated that the “thing that’s wrong with his [proposed] testimony” was that he was not present at

the moment where self-defense would have been at issue. As such, the court did not see “how he

could make the case.”

¶ 38   The court denied the defense request to call other witnesses who would “give a different

account of what happened.” The court explained that it had judged the credibility of the witnesses

at trial, and stated, “But, counsel, I don’t see how calling witnesses to contradict the facts as I have

found them to be is helpful to your motion.” Reiterating that Rosio’s testimony was “just a

contradiction” of the trial testimony and that it had “made [its] findings,” the court stated that the

defense’s best witness would have been Draper. Given Draper’s absence at the hearing, the court

indicated it would hear testimony from defendant regarding his conversations with Draper and

what his expectations were of his attorney.

¶ 39   Defendant testified that he had spent at least 10 hours with Draper preparing for trial. Prior

to trial, he had told Draper that Katrina punched him on two occasions on the day in question: first,

she punched him four times when he was trying to break up a fight; and second, she punched him

after she threatened and charged him. With regard to the threats, defendant told Draper that Katrina

said she “was going to shoot my a*** and also that my mother will have two funerals.” According

to defendant, Draper said, “[O]kay, great, we’re going to use self-defense.” Draper also wrote

down Katrina’s threats and said the defense “would use it.” However, no testimony was elicited at

trial regarding Katrina threatening or punching him.




                                                 - 12 -
No. 1-21-0590


¶ 40   Defendant further testified that he saw a doctor the day after the incident and again the

following week. He gave medical records he received from those visits to Draper. The records

were not introduced at trial and no medical professionals were called to testify at trial.

¶ 41   On several occasions prior to trial, defendant discussed raising self-defense with Draper,

and Draper had defendant and Rosio describe the incident to him several times. It was defendant’s

understanding that the affirmative defense would be utilized at trial, and that he, Rosio, Joyce,

Dexter, and Barbara would all testify. Draper told defendant that he would subpoena Dexter.

However, Draper did not do so, and, as a result, Dexter had to leave the courthouse to go to work

and was unable to testify at trial. Finally, defendant stated that he and Draper prepped for him to

testify, and that he found out he would not be testifying at trial “[r]ight before it ended.”

¶ 42   On cross-examination, defendant clarified that most of the 10 hours he spent with Draper

preparing for trial included Rosio. He acknowledged that he was present for trial, that Rosio was

in the courthouse, and that Dexter was in the courthouse at least for the morning.

¶ 43   Defendant’s new attorneys argued that Draper was ineffective for failing to raise a self-

defense argument and failing to present evidence to support such an argument in the form of

medical records and testimony from defendant, Rosio, and Dexter. The attorneys asserted that had

Draper presented this evidence, it would have undermined confidence in the outcome of the trial.

They argued that self-defense was “really the only defense [defendant] had” because multiple

witnesses testified he threw water in Katrina’s face, which “in and of itself could be considered a

battery,” but no evidence was presented showing he had done so because Katrina punched him

twice earlier in the day and threatened him. They further argued that Dexter’s testimony would




                                                - 13 -
No. 1-21-0590


have been relevant to a claim of self-defense because it would have spoken to the identity of the

initial aggressor and to defendant’s state of mind.

¶ 44   The State argued that where defendant testified he and Draper spent at least 10 hours

together, Rosio was present for most of that time, and they discussed self-defense, the conclusion

to be drawn was that Draper did not feel raising self-defense was appropriate. The State noted that

Draper was attentive at trial, made objections, asked for clarification regarding questions that were

asked, and called three witnesses to testify. Asserting that “attorneys are given a pretty tremendous

amount of latitude when it comes to trial strategy,” the State maintained that Draper was not

ineffective.

¶ 45   The trial court denied defendant’s motion. In doing so, the court stated it had observed the

witnesses at trial, found Katrina’s and Kimberly’s testimony “to be extremely credible,” found

Stewart’s testimony not relevant to the issue of whether defendant committed battery, and found

Barbara’s testimony incredible. The court also stated that it had observed Draper at trial, and noted

he had called witnesses and cross-examined the State’s witnesses “in a very professional manner

in a high degree of preparedness.” The court then stated as follows:

                “Now, if they discussed self-defense, maybe it was the trial strategy. I can’t rule it

       out. I can’t rule out the fact that he didn’t find merit to their notion. I cannot think of a

       reason why an attorney would have testimony about striking but none about the

       complainant against the defendant, but allowed the testimony, and just say, well, we got

       self-defense but we’re just not using it. I just don’t believe that.

                I think what we have here is a contradiction in what after the fact the defendant

       thought that the evidence would show. But I found nothing in counsel’s action during the



                                                - 14 -
No. 1-21-0590


       pendency of the case or the trial that said his action prejudiced the defendant to the extent

       that it denied him a fair trial. On the basis of that, I’m denying the motion for a new trial.”

¶ 46   On April 13, 2021, the trial court sentenced defendant to six months of conditional

discharge and an anger management program. Defendant filed a timely notice of appeal, specifying

that he was appealing from the denial of his “motion for a new trial *** and conviction.”

¶ 47   On appeal, defendant contends that he received ineffective assistance of trial counsel.

¶ 48   Every defendant has a constitutional right to the effective assistance of counsel. U.S.

Const., amends. VI, XIV; Ill. Const.1970, art. I, § 8. Claims of ineffectiveness are governed by the

standard set forth in Strickland v. Washington, 466 U.S. 668, (1984). See People v. Albanese, 104

Ill. 2d 504 (1984). To establish a claim of ineffective assistance of counsel, a defendant must show

that his counsel’s performance was deficient and that the deficient performance prejudiced him.

Strickland, 466 U.S. at 687.

¶ 49   More specifically, a defendant must demonstrate that his counsel’s performance was

objectively unreasonable under prevailing professional norms (id. at 694), overcome a “strong

presumption” that counsel’s alleged error was part of a “sound trial strategy” (People v. Houston,

226 Ill. 2d 135, 144 (2007)), and establish that there is a “reasonable probability that, but for

counsel’s unprofessional errors, the result of the proceeding would have been different”

(Strickland, 466 U.S. at 694). In reviewing a trial court’s denial of a defendant’s posttrial motion

claiming ineffective assistance of counsel, we will reverse only if the trial court’s decision was

manifestly erroneous. People v. Tolefree, 2011 IL App (1st) 100689, ¶ 25. “Manifest error” has

been defined as error that is clearly plain, evident, and indisputable. Id.




                                                - 15 -
No. 1-21-0590


¶ 50   In this court, defendant contends that Draper was ineffective for failing to raising a self-

defense argument at trial, and argues that his decision not to do so cannot be justified as trial

strategy that is immune from a claim of ineffectiveness. Defendant denies hitting Katrina or

causing the injuries to her head and neck. Nevertheless, he asserts that Draper had no strategic

reason for not raising self-defense as an affirmative defense, as it was “undisputed that [he] threw

water in Katrina’s face” and this “mere act ***, without justification, could constitute a battery.”

He argues that Draper should have, but failed to, supported a self-defense argument by: (1) calling

him, Rosio, and Dexter to testify; (2) introducing his medical records; (3) introducing a police

report documenting his injuries; (4) reviewing and introducing Katrina’s medical records; and (5)

introducing Katrina’s threatening Facebook posts.

¶ 51   Whether to present a particular theory of defense is a decision made by trial counsel that

constitutes a matter of trial strategy. People v. Little, 2021 IL App (1st) 181984, ¶ 52. Specifically,

“it is counsel’s decision, as a matter of trial strategy, whether to assert an affirmative defense of

self-defense.” People v. Edmondson, 2018 IL App (1st) 151381, ¶ 40. Typically, a decision that

involves a matter of trial strategy will not sustain a claim of ineffective assistance of counsel.

People v. Sanchez, 2014 IL App (1st) 120514, ¶ 30. Because counsel’s strategic choices are

“virtually unchallengeable,” the fact that another attorney may have chosen a different strategy, or

that the strategy employed by counsel was ultimately unsuccessful, does not establish

ineffectiveness. People v. Fuller, 205 Ill. 2d 308, 331 (2002). Errors in trial strategy constitute

ineffective assistance only if counsel entirely fails to conduct any meaningful adversarial testing.

People v. Custer, 2019 IL 123339, ¶ 39.




                                                - 16 -
No. 1-21-0590


¶ 52   In this case, the record demonstrates that Draper’s strategy was to rely on the State’s

inability to prove defendant committed the charged offense, that is, that he knowingly caused

bodily harm to Katrina by throwing her to the ground and punching her in the head. To this end,

Draper called Barbara as a witness to testify that defendant did neither of these things, and, in

closing arguments, asserted Barbara was credible and suggested Katrina and Kimberly were not.

Moreover, according to the initial posttrial motion, Draper discussed this defense strategy with

defendant and Rosio, as he “convinced them not to [testify] because he was confident that

Barbara’s testimony would be enough.” Relying on the State’s inability to prove its case is a

reasonable trial strategy. See People v. Gillespie, 276 Ill. App. 3d 495, 503 (1995).

¶ 53   A theory of self-defense would have been inconsistent with the theory put forth at trial that

defendant merely threw water at Katrina, who ran into him, they both slipped on the water and fell

to the floor, and any injuries that resulted were incurred accidentally during their ensuing struggle

to regain their footing. Defendant’s current argument for self-defense is premised on his act of

throwing water in Katrina’s face, rather than on the charged conduct of throwing Katrina to the

ground and punching her. However, the affirmative defense of self-defense has the legal effect of

admitting that the acts occurred, but denying legal responsibility for them. People v. Freneey, 2016

IL App (1st) 140328, ¶ 32. The raising of self-defense “ ‘necessarily constitutes an admission by

the defendant that he committed the crime for which he is being prosecuted.’ ” People v. Cacini,

2015 IL App (1st) 130135, ¶ 44 (quoting People v. Raess, 146 Ill. App. 3d 384, 391 (1986)). Thus,

in order to invoke self-defense, defendant would have had to admit to committing the battery as

charged.




                                               - 17 -
No. 1-21-0590


¶ 54      Here, the conduct alleged in the criminal complaint was that defendant threw Katrina to

the ground and punched her. A claim of self-defense would have been inconsistent with the theory

put forth at trial that he did not take either of these actions and Katrina’s injuries were accidental.

See Freneey, 2016 IL App (1st) 140328, ¶ 32 (a defendant “cannot on one hand argue that he only

accidentally struck [the victim] but on the other argue that he intentionally and justifiably struck

[the victim] in self-defense”); People v. Jones, 234 Ill. App. 3d 1082, 1098 (1992) (a theory of

self-defense is inconsistent with a theory that the defendant was not involved in the charged crime).

An attorney’s choice of trial strategy “is virtually unchallengeable if such choice was made after a

thorough investigation of the law and facts relevant to plausible options.” Jones, 234 Ill. App. 3d

at 1098. The record in this case shows that Draper investigated and prepared defendant’s case and

reasonably chose to argue his innocence of the charged battery, rather than a justification for it.

See id.

¶ 55      We cannot say that Draper entirely failed to conduct any meaningful adversarial testing of

the State’s case (see Custer, 2019 IL 123339, ¶ 39), or, in turn, that the trial court’s decision to

deny defendant’s posttrial claim of ineffective assistance of counsel was manifestly erroneous

(Tolefree, 2011 IL App (1st) 100689, ¶ 25). Given our determination that Draper’s decision not to

pursue a self-defense argument at trial was not objectively unreasonable under prevailing

professional norms, we need not address defendant’s arguments regarding the specific actions he

faults Draper for not taking in support of such a theory of defense.

¶ 56      For the reasons explained above, we affirm the judgment of the circuit court.

¶ 57      Affirmed.




                                                - 18 -